Citation Nr: 1227242	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA RO in Detroit, Michigan, which declined to reopen the Veteran's service connection claim for a lumbar spine disability.  In December 2010, the Board reopened the Veteran' s service connection claim for a lumbar spine disability and remanded the matter for further development.  This issue was again remanded by the Board for further development in August 2011. 

The Board notes that the most recent June 12, 2012, supplemental statement of the case (SSOC) was returned to VA as undeliverable due to a typographical error in the address.  The Veteran's representative was notified of this error.  However, the representative indicated in an August 1, 2012, statement that the Veteran advised her via telephone on August 1, 2012, that he did not wish to have the SSOC resent to him and would rather the Board continue to adjudicate the claim to prevent further delay.  As such, the Board will proceed to adjudicate the claim as done below. 

In a July 2011 written presentation, the Veteran's representative appears to raise the issue of entitlement to service connection for cervical spine disability in addition to the claim for service connection for a lumbar spine disability currently on appeal.  This issue was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the August 2011 Board remand.  It appears from the record that this issue has still not been adjudicated.  As such, the issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A lumbar spine disability is not shown to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A January 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  As will be discussed below, the Veteran contends that he was seen in the emergency room at Chanute Air Force Base in December 1962 or January 1963 for back complaints.  While service treatment records are in the claims folder, records pertaining to this reported emergency room treatment are not in the claims folder.  The RO made a formal finding that these records could not be obtained in June 2011.  The Veteran was duly informed of the RO's determination in a May 2011 letter.  

The Board notes that the representative argued in a July 2011 Written Brief Presentation that these records should be requested without specifying "lumbar spine disability", as it is unknown how the Veteran's injury would have been classified in 1962/1963.  However, the Board notes that the March 2011 response to the request for these records specifically indicated that searches of Chanute, Illinois, Air Force Base for 1962 to 1963 were conducted but no records were located.  There is no indication that these searches were not thorough or that records which did not specifically reference the phrase "lumbar spine disability" were ignored.  As such, the Board finds that exhaustive efforts have been made to locate these records, and further attempts to obtain these records would serve no useful purpose.  

Additionally, the Board notes that the claims file reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the Board notes that the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed back condition, nor has he indicated that SSA records relevant to this claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's back condition exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  

Further, the Board notes that the Veteran submitted Authorization and Consent to Release forms for a Dr. T and a Dr. D.  The Veteran was notified in a September 2007 letter that these forms did not contain an address or contained an incorrect address and requested that further information be provided so that VA can request these records.  As the Veteran did not submit the requested information, requests for these records could not be made.  The Veteran also submitted an Authorization and Consent to Release form for a Dr. R.  However, the request for these records was returned to VA as undeliverable.  The Board notes that VA requested records from the address provided by the Veteran, and the Veteran was notified in a September 7, 2007, letter that it was responsibility to see that VA receives these records.  As such, the Board finds that all available, relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his back disability claim in January 2011.  In September 2011, a VA medical opinion was provided.  The September 2011 VA examiner reviewed the claims file and provide a detailed rationale for his opinion, which included references to the Veteran's service treatment records, separation examination report, and post-service medical evidence.  Additionally, this examiner specifically took into account the Veteran's claimed in-service injury of falling off an aircraft wing.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Certain diseases, to arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his current lumbar spine disability is due to falling from an aircraft wing during service.  He contends that he was seen in the emergency room at Chanute Air Force Base in December 1962 or January 1963.  

A review of the service treatment records reflects no complaints, treatment, or diagnoses of a back disability of any kind.  In an August 1965 service treatment record, it was noted that the Veteran fell on a cement floor playing basketball.  Specifically, he complained of left shoulder pain and was unable to lift the shoulder without pain.  There is no indication of complaints or findings related to the lower back in August 1965 or at any other time during service.  Notably, the April 1966 examination report and report of medical history at service discharge noted a trick shoulder but was silent as to a lower spine problem.  The Veteran denied recurrent back pain on his April 1966 report of medical history, and his spine was noted as normal on his April 1966 report of medical examination. 

In a January 2004 VA treatment record, it was noted that the Veteran fell from the wing of a plane some years ago but began to be bothered by back pain only 5 years ago.  It was noted that the only intervention in the past was with a chiropractor, which gave him one day relief.

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file.  The examiner noted that history reveals that, when he was refueling a plane, he fell off the wing in 1963 and injured his back.  This was examined by a doctor and he continued taking medication.  After coming out of service, the Veteran began experiencing pain and started treatment with a chiropractor and a personal physician.  The Veteran also gave a history of a car accident in 1967 but denied any specific back injury.  Upon physical examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine at L5-S1 with limited motion and pain. The examiner opined that the Veteran's back condition is at least as likely as not related to his military service.   

In April 2008, the same examiner who conducted the June 2007 VA examination provided an addendum report.  The examiner noted that he reviewed the claims file again.  He stated that, so far as the history is concerned, this was mainly based on the Veteran's own statement and also there is a history of a fall dated August 2, 1965.  However, with that fall, his complaint was only around the shoulder area.  The examiner noted that the Veteran's statement of a fall from an aircraft while working is almost the same, which has been noted on the rating sheet and analysis of his complaints of back.  The examiner went on to indicate that his previous opinion was not that the "[V]eteran's claimed back condition was the result of his military service.  The opinion was at least as likely as not.  In any case, I cannot give any other rationale for my opinion."

In the December 2010 Board remand, the Board noted that the June 2007/April 2008 VA examiner was unable to substantiate his opinion which was not congruent with the evidence of record.  It was noted that there is evidence that the Veteran injured his left shoulder in service which is a separate and distinct incident from the claimed lumbar spine incident (falling from an aircraft wing).  Furthermore, the Veteran is competent to report that he fell from an aircraft wing.  However, he is not competent to relate a current back disability to this in-service fall as such requires medical training and expertise.  Therefore, on remand, it was requested that the Veteran be afforded a new examination addressing the etiology his current lumbar spine disability based on the evidence of record.  Specifically, the Board directed the VA examiner to "provide an opinion as to whether there is a 50 percent probability or greater that current lumbar spine disability is causally or etiologically related to the Veteran's period of active service, including the Veteran's reports of falling from an aircraft wing."

As such, the Veteran was afforded a VA examination in January 2011.  The VA examiner indicated that he reviewed the claims folder and medical records.  The examination report also reflects that the circumstances of the initial injury were when the Veteran fell off of the wing of an airplane in 1963.  In opining that the Veteran's back disability, diagnosed as chronic low back strain with degenerative changes of the lumbar spine with questionable old compression fracture at L2 and L3 likely due to trauma, was less likely as not related to service, the examiner cited to the Veteran's separation examination which was negative for subjective or objective complaints/findings of any back condition.  The examiner also noted that service treatment records were negative for subjective or objective findings suggesting a back disability or injury.  In the August 2011 Board remand, the Board found that this examination report is inadequate in light of the December 2010 remand directives.  The Board specifically instructed the examiner, in providing a nexus opinion, to take into account the Veteran's reports of falling from an aircraft wing during service, which was not done. 

In this regard, the Board emphasized in the August 2011 remand that the Veteran is competent to report an injury which occurred in service.  The Federal Circuit has indicated that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Veteran is competent to give evidence about what he experienced, such as falling in service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board noted in the August 2011 remand that the VA examiner must consider the Veteran's lay statements in rendering an opinion.  As such, the Board remanded this issue once again to obtain an additional medical opinion. 

In September 2011, a VA medical opinion was provided.  Upon review of the claims file, the examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that he reviewed the January 2011 VA examination and pertinent radiographs along with the claims file.  He stated that it is his opinion that the claimed lumbar spine condition was less likely than not incurred in or caused by the claimed subjective in-service injury of falling off an aircraft wing.  The rationale for this opinion is based on the separation examination dated April 21, 1966, which documented no subjective or objective back/spine conditions, as well as no documented back injuries in the service treatment records provided.  There were also no private medical records in the immediate years following his discharge from military service which either objectively or subjectively document the claimed back/spine condition. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the lumbar spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, while the Board concedes that the Veteran is competent to report that he fell off the wing of an aircraft during service and hurt his back, there is no probative medical evidence of record indicating that the Veteran's current back condition was caused or aggravated by his active duty service, to specifically include this reported incident.  The Board notes that the June 2007 VA opinion indicated that the Veteran's back condition is at least as likely as not related to his military service.  However, this examiner later clarified in April 2008 that his previous opinion was not that the "[V]eteran's claimed back condition was the result of his military service.  The opinion was at least as likely as not.  In any case, I cannot give any other rationale for my opinion."  With no rationale, the Board does not find this opinion probative with regard to the issue on appeal.  

The Board notes that the September 2011 VA opinion indicated that the Veteran's claimed lumbar spine condition was less likely than not incurred in or caused by the claimed subjective in-service injury of falling off an aircraft wing.  This opinion was based on a complete review of the claims file and supported by a detailed rationale, which included reference to the Veteran's service treatment records, separation examination report, and post-service medical evidence.  This examiner specifically took into account the Veteran's claimed in-service injury of falling off an aircraft wing.  Moreover, it is clear from this examiner's rationale that he considered the absence of post-service back complaints in rendering his opinion, as opposed to considering solely the lack of in-service evidence.  In light of the examiner's detailed rationale, the Board finds this opinion is the most probative medical evidence of record on the matter.  As such, the Board finds that service connection must be denied on a direct basis.

The Board acknowledges the Veteran's contention that he has a current back condition as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as falling from an aircraft wing during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current back condition could be related to an injury that the Veteran reported to suffer approximately 50 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes his reports of falling off an aircraft wing during service as being credible, his lay assertions that this incident resulted in a back disability several decades later are far outweighed by the September 2011 VA medical opinion.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


